Title: To James Madison from Augustus B. Woodward, 12 June 1809
From: Woodward, Augustus B.
To: Madison, James


New-York, june 12. 1809.
I have the honor to transmit to the president of the united states the observations alluded to in a former letter; and to be, with the greatest respect, his obedient servant,
A. B. Woodward
 
[Enclosure]
Considerations addressed to the president of the united states, on the subject of opening an intercourse between the american and Chinese governments.
Several features of similitude exist between china and the united states. Occupying the same latitudes, the one on the eastern coast of the old hemisphere, the other of the new; their productions, cotton, silk, indigo, ginseng, tea, rice, the same; both of great extent; each washed by an immense ocean on the east, and covering an archipelago of islands on the south; each the oldest civilized nation of their respective hemisphere, or, possessing strong claims to priority; both pacific, and unambitious of foreign conquest; both proscribing an aristocracy; both likely to comprehend a countless population; there is a great probability that in the progress of events the two nations will become objects of reciprocal interest to each other; and it cannot be a point altogether uninteresting to the present president of the united states that both should in future times look back to the era of his administration as the commencement of an intercourse mutually agreeable and beneficial.
It highly imports the tranquility and happiness of the united states that a civilized and powerful nation, using a different language, or under a form of government greatly dissimilar, should not exist on their west. As the destiny of nations seems often to be governed by events, the foundations of which are remote, in point of time, from the effects they produce, and defy alike the controul of an individual, or a government, or a particular generation, it is perhaps of more importance than is generally imagined to turn a portion of american enterprize, without delay, to the american shore of the pacific ocean. A prompt and rapid intercourse with china must be the immediate result. Our existing commerce too requires that our government should be introduced to the attention of that nation. A public mission, at an early period of the present administration, has every probability of resounding as much to its own honor, as to the gratification of those wishes the nation now so ardently entertains.
The peculiarities of the chinese government render the system of intercourse which it may be proper to establish between the two countries a subject of some difficulty and importance. Secluded from the rest of mankind, the chinese imagine their country the largest, and only empire of magnitude, in the world. Dreading every, the most minute change or innovation, they entertain no small apprehension of foreigners, unacquainted with their language, their manners, their arts, and their policy. A virtuous, orderly, pacific, and benevolent people; they are too well aware of the cruelty and barbarity which so much mark the remainder of the world to be solicitous of intercourse with it. Happy internally, and placed by the beneficence of providence in a situation of enviable independence; with no enmities to fear, no wants to gratify; the chinese are too sensible of their felicity to hazard it by permitting an unrestricted familiarity with the ferocious and unrefined nations of mankind. Their real pretensions to superiority by no means inconsiderable, and unapprized of any particular advantages in the sciences, the arts, or the governments of other countries, a national pride has been engendered; softened however by the polished deference they are taught to exhibit to others. While they receive, with great satisfaction and cheerfulness, the advances and civilities of other governments, they admit not an idea of returning them. Unacquainted with, and regardless of, the european law of nations, their maxims, their institutions, their policy, have no reference to its theoretic principles, or to its practice. Under the guidance of good sense, and propriety, they attain all the objects of social institution, with a success, not inferior to, if not greatly surpassing, that of the most refined nations of europe.
As the government of china enters into no written treaties with other nations, admits no resident ambassadors, and solicits no reception at other courts, or in other countries; a succession of embassies seems to be the only certain and regular intercourse practicable with the chinese nation at the present time. What may be the effect of their first acquaintance with us from official sources, of their coming to know us as a nation equal in extent of territory to themselves, alike separated from europe, and incommoded by its fierce inhabitants; as a nation admitting no aristocracy, but recognizing merit alone as the ground of political authority and advancement; as a nation detesting sanguinary wars and contentions, and averse to distant conquests and colonizations; as a nation, not bigotted to any religion, but tolerating all, and constitutionally prohibited from adopting any; as a nation valuing commerce only in subserviency to agriculture; as a nation not soliciting favors or presents, but inhibiting the reception of them, and requiring no ceremonies or observances from others toward us, but conforming, as far as admissible, with those others have thought necessary; and as a nation not contemplating their mission as a transient compliment, but intending to cultivate a permanent and systematic good understanding with the chinese nation; it is not possible at this period to foresee. Perhaps, from the favorable impressions they already entertain of us, and from the many features of resemblance in the physical and moral character of the two countries, the americans may be received in china on a footing more favorable than the nations of europe. If the chinese administration should not acquiesce in an invitation to send an official mission into our country, they may perhaps permit in their country an establishment of american youth for the purpose of learning their language; and may allow some of their distinguished youth to visit our country for a similar purpose. The partiality of the chinese to the united states might be extended so far as to assign them a peculiar port for their particular commerce, distinct from the nations of europe; and a medium of commercial interchange may be in some degree obtained in lieu of specie.
It is as little the interest of great britain, as of the united states, that any other nation than the american should be established in power on the american shore of the pacific; and perhaps no settlement of americans could, with propriety, be at present contemplated, on that coast, without the privity, and if possible the approbation, of the british government. Within their dominions, and in the vicinity of the quarter where their boundary is conceived to be defined on the south, a settlement, with their approbation, and under their patronage, might perhaps judiciously be made. Enjoying reciprocally the privileges of the treaty of london, of 1794, the american and british settlers might here obtain for their respective nations all the benefits they propose to derive from the northern parts of the american and asiatic coasts.
The russian court might perhaps also be conciliated in this respect. Approaching the chinese dominions on the north east, to impress the idea of our being immediately opposite to them on the other side of the pacific, a communication by land may perhaps be successfully attempted over both continents; from china to russia, and from the north west coast of america to the seat of the american government.
If the proposition of opening an intercourse between the government of the united states and that of china should meet the approbation of the american cabinet, and should experience a favorable reception from the chinese government, means may be devised to facilitate the acquisition of their difficult language; and the interests of science, may be subserved, in unison with those of commerce. The american character will at all events become known in countries where it has not been heard of, or but imperfectly understood; and the enterprize of their citizens will soon realize advantages that cannot at this time be anticipated.
New-York, june 12. 1809.
